Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 16/741,038 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,570,524 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13, 15-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemeth et al. (US Patent Application Publication no. 2010/0330435).
With regard to claims 10, 15, Nemeth teaches a system and process for reducing carbon dioxide (abstract) comprising:
(a)    an electrochemical device comprising (i) an anode/positive electrode (52), (ii) a cathode/negative electrode (53; paragraphs 8, 19, 34), (iii) a cathode membrane assembly for an electrolyzer, comprising a porous, electrically conductive 
(b)    a carbon dioxide input (37), wherein the carbon dioxide input is configured to provide a composition comprising carbon dioxide to the cathode flow field for reduction of the carbon dioxide at the cathode electrode (abstract; paragraphs 19; 53; claim 1; figure 7); and 
(c) an external energy source connected to the anode and the cathode (paragraph 21 – an electrical potential is applied through a primary current collector to reduce carbon dioxide).
With regard to claim 11, Nemeth discloses a cation exchange membrane between the cathode membrane assembly and the anode (paragraphs 33, 36).
With regard to claims 12, 13, 16, Nemeth teaches wherein the electrochemical cell can comprise solid or liquid electrolyte (paragraph 33).
With regard to claim 17, the electrolyte of Nemeth comprises water (paragraphs 6, 32)
With regard to claim 18, Nemeth further discloses wherein electrical potential applied during charge depends on the choice of anion (paragraph 39) and may have a magnitude of less than about 6V with respect to the standard hydrogen electrode (paragraph 39; falls within the claimed range of “equal to or more negative than -0.2 V”).
.
Allowable Subject Matter
Claims 1 and 3-9 are allowed. The closest prior art made of record fails to teach a cathode membrane assembly for an electrolyzer wherein the anion exchange polymer comprises at least one positively charged group selected from a guanidinium, a guanidinium analog, an N-alkyl conjugated heterocyclic cation, or combinations thereof
Claims 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art made of record fails to teach wherein the catalytically active extended surface area catalyst-based electrode such as a nanostructured thin film electrode, a coated nanotube electrode, a porous sponge electrode, or a two dimensional polycrystalline film electrode.

Response to Arguments
The applicant argues that claim 2 has been amended into claim 1. Nemeth fails to teach wherein the anion exchange polymer comprises at least one positively charged group selected from a guanidinium, a guanidinium analog, an N-alkyl conjugated heterocyclic cation, or combinations thereof. Claims 1 and 3-9 are allowed. 
No arguments were presented against the rejection of claim 10 and its dependent claims. Therefore, the previous rejections in view of Nemeth are maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794